UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 9, 2017 People’s Utah Bancorp (Exact name of registrant as specified in its charter) Utah 001-37416 87-0622021 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 East Main Street American Fork, UT (Address of principal executive offices) (Zip code) (801) 642-3998 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 9, 2017, People’s Utah Bancorp (“PUB”) announced that Mark K. Olson has been hired as Chief Financial Officer of People’s Intermountain Bank, a wholly-owned subsidiary of PUB.Mr. Olson will be joining PUB on July 1, 2017 and will succeed Wolfgang T. N. Muelleck as PUB’s CFO on January 1, 2018 upon Mr. Muelleck’s retirement, which was previously announced. Mr. Muelleck’s plans to work closely with Mr. Olson through the end of 2017 to ensure a smooth leadership transition and plans to continue to serve on the Board of Directors after his retirement.
